DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    1638
    841
    media_image1.png
    Greyscale

NOTE: above is a modified version of Fig. 2B of Loose which shows the Examiner interpretation of corresponding parts.  Column 3 line 65 through column 4 line 2 support the Examiner’s connection to show the arrangement of 4 pixels in a vertical arrangement.
With respect to claim 1 the closest available prior art (U.S. Patent 6,759,641 to Loose) discloses an imaging device comprising a pixel array unit (column 2 line 66 through column 3 line 3) including a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig. 2b; see above); and a first floating diffusion, a second floating diffusion, and a third floating diffusion disposed in a semiconductor substrate (Fig. 2b and column 4 lines 48-53; see above for examiner’s interpretation of the floating diffusions), wherein the first pixel includes a first transfer transistor (Q6), the second pixel includes a second transfer transistor (Q7), and the third pixel includes a third transfer transistor (Q7), wherein the fourth pixel includes a fourth transfer transistor (Q6) and a fifth transfer transistor (Q5), wherein the first and second transfer transistors are coupled to a first floating diffusion (Fig. 2b; see above), wherein the third and fourth transfer transistors are coupled to a second floating diffusion (Fig. 2b; see above), wherein the fifth transistor is coupled to a third floating diffusion (Fig. 2b; see above) and wherein the second floating diffusion is disposed between the third transfer transistor and the fourth transfer transistor in a plan view (Fig. 1, 2b and 3; where it can be seen that the photodiodes and their corresponding transistors are vertically stacked with respect to each other, therefore, one or ordinary skill in the art would recognize that the second floating diffusion is between the third and fourth transistors which would be in different pixel areas), wherein the first floating diffusion is coupled to a first amplification 
However, the prior art does not teach or fairly suggest all of the structures as defined above and discussed in view of Loose and wherein the third floating diffusion is coupled to the first amplification transistor via a reading transistor.
Claims 11 and 12 are allowable for similar reasons as claim 1 above.
Claims 2-10 and 13-20 are allowable for at least the reason that they depend from claims 1, 11 or 12 which are allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

December 23, 2021